In re Laymon, Eric; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of Orleans, Criminal District Court, Div. “F”, No. 366,293; to the Court of Appeal, Fourth Circuit, No. 95KW-0348.
Stay order denied. Writ granted in part, with the trial court ordered to review the disputed supplemental police report in its entirety for Brady material. If Brady material is discovered the trial court shall order the State to produce the Brady material to defense counsel.
LEMMON, J., not on panel.